Case: 1:19-cr-00075-JG Doc #: 1 Filed: 02/06/19 1o0f1. PagelD #: 1

 

roa of OM % Ob
FEB -6 Pro cs

guid

IN THE UNITED STATES DISTRICT COURT 57) 0
FOR THE NORTHERN DISTRICT OF OHIO.
EASTERN DIVISION

UNITED STATES OF AMERICA, INDICTMENT

) ‘i
Plaintiff, JUDGE GWIN
v. casenh 8 1 9 CR 75
)
)
)
)

Title 18, Section 2119(1), Uniféd

JOHNNY G. MACK, III, States Code

Defendant.

(Carjacking, in violation of Title 18, Section 2119(1), United States Code)

The Grand Jury charges:

On or about December 12, 2018, in the Northern District of Ohio, Eastern Division,
Defendant JOHNNY G. MACK, III, with intent to cause death and serious bodily harm, by
force, violence, and intimidation, attempted to take a motor vehicle, to wit: a 2016 Nissan
Altima, that had been transported, shipped, and received in interstate commerce from the person

and presence of another, by force, violence, and intimidation, in violation of Title 18, Section

2119(1), United States Code.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
